Title: General Orders, 4 March 1783
From: Washington, George
To: 


                        
                            Head Quarters Newburgh Tuesday March 4th 1783
                            Parole Quarterly.
                            Countersigns Roxbury Salisburry.
                        
                        For the day tomorrow Major Knap.
                        For duty the 3d Massachusetts regiment.
                        Those men who have given orders for the full pay of the month of January, with the approbation of their
                            Commanding Officers, are not to be included in the Weekly Abstracts—they are only to be comprehended in the pay rolls of
                            that month and Settled with from them.
                        Immediately previous to every payment of the Noncommisioned officers and privates: The Arms, Accoutriments,
                            Cloathing and other articles of public property in their possession are to be minutely inspected, that in case of
                            negligence or deficiency proper Stoppages may be made—This to be considered as a standing regulation.
                        All persons possessing due Bills given under the late Contract of Wadsworth and Carter are requested to
                            present them to Mr John Trumbull at Mr Cases in NewWindsor before the 10th instant—Such as are not presented before that
                            day will be paid on the first day of April by Melancthorn Smith Esqr. & Company at Newburgh.
                    